Citation Nr: 1547665	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypothyroidism, residual of thyroidectomy due to follicular thyroid cancer.

2.  Entitlement to an initial compensable rating for bruxism induced temporomandibular joint dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2002 to March 2008.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matters were subsequently transferred to the RO in Waco, Texas.

In the July 2008 rating decision, the RO granted service connection for hypothyroidism, residual of thyroidectomy with a 10 percent rating and bruxism, with a noncompensable rating.  The RO denied service connection for eczema, costochondritis, benign skin neoplasm, sinusitis, viral enteritis, allergic rhinitis, bilateral hearing loss, tinnitus, lumbago, scar, bronchitis, bilateral hip pain, human papilloma viral infection, hypocalcemia, and dysplasia of the cervix.  The Veteran filed a Notice of Disagreement with all issues, including the assignment of the noncompensable and 10 percent ratings.  The RO issued a statement of the case on all issues.  On the Veteran's July 2009 VA Form, she limited her appeal to the evaluations of hypothyroidism and bruxism and the denials of service connection for eczema, allergic rhinitis, sinusitis, lumbago, and bilateral hip pain. 

In an April 2014 rating decision, the RO granted service connection for eczema, allergic rhinitis, sinusitis, lumbago, and bilateral hip pain.  This represents a full grant of the service connection claims.  Moreover, the Veteran has not expressed dissatisfaction with the disability rating or the effective date assigned.  Therefore, those issues are no longer before the Board on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran requested a Travel Board hearing on her July 2009 VA Form 9.  In June 2014, a letter was sent to the Veteran informing her of a July 2014 hearing.  However, the letter was returned as undeliverable.  In a July 2014 correspondence, the Veteran requested that the hearing be rescheduled since she was not made aware of the hearing until a RO representative contacted her regarding the returned mail.  She verified her correct address.  However, when the June 2015 hearing notification letter was mailed, the incorrect apartment number was listed.  This letter was also returned as undeliverable.  The Veteran failed to appear at the July 14, 2015 hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the Travel Board hearing.  The Board notes that it has updated the correct apartment number in VACOLS and that the address should be verified before mailing the new travel Board notification letter.  
Accordingly, the case is REMANDED for the following action:



Take the necessary steps to verify the Veteran's current mailing address.  A July 2014 correspondence from the Veteran lists her correct mailing address.  Schedule the Veteran for a Travel Board hearing and notify her at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




